ADAMS, J.
It is a well-settled rule of practice that courts have sufficient control over their own judgments to amend them at any stage of an action in order to correct a mistake or conform them to the decisions actually made. Code Civ. Proc. § 723; Bank v. Morton, 67 N. Y. 199; National City Bank v. New York Gold Exch. Bank, 97 N. Y. 645. But such power is limited to corrections which do not involve matters of substance, and its exercise is not permitted to meet some legal, or even equitable, exigency to which the court’s attention may be called at a subsequent stage of the action, nor where it will limit the legal effect of a judgment. Stannard v. Hubbell, 123 N. Y. 520, 25 N. E. 1084. The correctness of the plaintiff’s contention depends, therefore, upon which of these two classes of amendments the one he complains of belongs to. This case affords a very apt illustration of an amendment which is clearly permissible. The trial court, in its second conclusion of law, determined “that the defendant Adaline Fuller is not entitled to recover any damages in this action,” and that no relief should be granted to any *952of the parties thereto; but by inadvertence this conclusion was not incorporated into the judgment, and all the parties concede that this mistake is one which the court was called upon to correct upon motion. This being so, in what sense is the additionál amendment obnoxious to the rule which confines the power to amend within certain limitations? The objection apparently relied upon by the plaintiff is that the judgment, prior to its amendment, was an adjudication, in effect, that the defendant Fuller, having by her first answer elected to affirm her contract and pray for its enforcement, could not thereafter ask for its rescission, and demand damages. It will be observed, however, that this question is not specifically determined by either the decision or the judgment; and whether either is to be regarded as equivalent to an adjudication is at most a matter of inference or construction to be hereafter decided. Without any design to forestall the disposition to be made of the question, should it ever arise, it may be suggested, in connection with its present consideration, that the learned trial justice found as a fact that the defendant Fuller’s damages, if any were sustained, accrued subsequent to the commencement of the action; and, as he denied her right to recover any damages in this action, it may be that, although sitting as a court of equity, he reached this conclusion because of the fact above stated. The amendment which he subsequently allowed would seem to indicate that he did entertain that opinion; and, if so, then it was a proper one to make, for it simply conformed his conclusion of law to the finding of fact. But, in any event, it is difficult to see how the correction of either the decision or the judgment can be regarded as very material, for, if they even adjudicated the question of an election of remedies, the change made does not limit or modify their effect in that particular, but leaves the case practically where it stood before.
The order appealed from should therefore be affirmed, with $10 costs and disbursements. All concur.